Motion to dismiss granted. Memo*1213randum: Petitioner failed to effect personal service of the petition and notice of petition upon respondent. The mailing of process pursuant to CPLR 312-a does not effect personal service. Service is complete only when the acknowledgment of receipt in the form prescribed by CPLR 312-a (d) is mailed or returned to the sender (CPLR 312-a [b]). If the acknowledgment of receipt is not mailed or returned to the sender, the sender is required to effect personal service in another manner (CPLR 312-a [e], [f]; mem of Off of Ct Admin in support of L 1989, ch 274, 1989 McKinney’s Session Laws of NY, at 2563). Present—Boomer, J. P., Green, Pine, Balio and Lawton, JJ.